AFFIRM; and Opinion filed February 27, 2014.




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01003-CR

                             JOSEPH AARON PEREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F05-26451-M

                               MEMORANDUM OPINION
                          Before Justices Lang-Miers, Myers, and Lewis
                                 Opinion by Justice Lang-Miers

       Joseph Aaron Perez appeals following his conviction for aggravated robbery with a

deadly weapon. See TEX. PENAL CODE ANN. § 29.03(a) (West 2011). The trial court assessed

punishment at forty-five years’ imprisonment. The trial court’s judgment also includes an order

that appellant pay $400 in court costs. In a single issue, appellant contends there is insufficient

evidence in the record to support the trial court’s order that he pay $400 in court costs. We

affirm the trial court’s judgment.

       Appellant contends the evidence is insufficient to support the trial court’s order that he

pay $400 in court costs because the clerk’s record does not contain a bill of costs. The State
responds that the record contains sufficient evidence to support a portion of the amount of costs

assessed by the trial court.

        If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

        The clerk’s record in this case does not contain a copy of the bill of costs. We, however,

ordered the Dallas County District Clerk to file a supplemental record containing a certified bill

of costs associated with this case, and the clerk did so. See TEX. R. APP. P. 34.5(c)(1) (allowing

supplementation of clerk’s record if relevant items have been omitted). Appellant’s complaint

that the evidence is insufficient to support the imposition of costs because the clerk’s record did

not contain a bill of costs is now moot. See Coronel v. State, 416 S.W.3d 550, 555 (Tex. App.––

Dallas 2013, pet. ref’d); Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no

pet.). We overrule his first issue.

        In response to the Court’s order requiring supplementation of the records, appellant filed

an objection that the bill of costs in the supplemental record is not “proper bill[s] of costs” and

the bill of costs was not filed in the trial court or brought to the trial court’s attention before costs

were entered into the judgment. The Court rejected these objections and arguments in Coronel.

See Coronel, 416 S.W.3d at 555–56. We likewise reject them here, and conclude the cost bill

contained in the supplemental clerk’s record is sufficient to support the assessment of costs in the

judgment. See id. We overrule all of appellant’s objections to the supplemental clerk’s record.



                                                   -2-
       We affirm the trial court’s judgment.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47

131003F.U05




                                               -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JOSEPH AARON PEREZ, Appellant                      Appeal from the 194th Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01003-CR       V.                        F05-26451-M).
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Myers and Lewis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 27, 2014.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            -4-